Attorney Grievance Commission v. Philip James Sweitzer, Misc. Docket AG No. 11,
September Term 2014

ATTORNEY MISCONDUCT — DISCIPLINE — DISBARMENT — Respondent,
Philip James Sweitzer, violated Maryland Lawyers’ Rules of Professional Conduct 8.4(b),
(c), and (d). These violations stemmed from Respondent’s felony theft conviction in the
Circuit Court for Howard County. Disbarment is the appropriate sanction for Respondent’s
misconduct.
Circuit Court for Washington County
Case No. 21-C-16-056210
Argued: November 3, 2016
                                      IN THE COURT OF APPEALS
                                           OF MARYLAND

                                         Misc. Docket AG No. 11

                                          September Term, 2014



                                        ATTORNEY GRIEVANCE
                                      COMMISSION OF MARYLAND

                                                     v.

                                       PHILIP JAMES SWEITZER




                                        Barbera, C.J.,
                                        Greene
                                        Adkins
                                        McDonald
                                        Watts
                                        Hotten
                                        Getty,
                                                     JJ.



                                        Opinion by Barbera, C.J.



                                           Filed: February 22, 2017
        Petitioner, the Attorney Grievance Commission of Maryland, acting through Bar

Counsel, filed in this Court on May 21, 2014, a Petition for Disciplinary or Remedial

Action (the “Petition”) against Respondent, Philip James Sweitzer. Bar Counsel charged

Respondent with engaging in “professional misconduct” within the scope of Maryland

Rule 16-701(i)1 leading to a violation of Maryland Lawyers’ Rules of Professional Conduct

(“MLRPC”) 8.4(b), (c), and (d).2 Those charges arise from Respondent’s felony theft

conviction in the Circuit Court for Howard County. Felony theft is a “serious crime” within




1
    Maryland Rule 16-701(i) provides that the term “professional misconduct” or
“misconduct” has “the meaning set forth in Rule 8.4 of the Maryland Lawyers’ Rules of
Professional Conduct, as adopted by Rule 16-812.” Effective July 1, 2016, the Maryland
Lawyers’ Rules of Professional Conduct (“MLRPC”) were renamed the Maryland
Attorneys’ Rules of Professional Conduct (“MARPC”) and recodified in Title 19 of the
Maryland Rules, along with the Title 16 Rules discussed in this opinion. Because we judge
Respondent’s conduct against the extant law at the time of his actions, we refer to the
MLRPC and previous Title 16 Rules throughout.
2
    MLRPC 8.4 states in relevant part:

        It is professional misconduct for a lawyer to:
        ....
        (b) commit a criminal act that reflects adversely on the lawyer’s honesty,
        trustworthiness or fitness as a lawyer in other respects;
        (c) engage in conduct involving dishonesty, fraud, deceit or
        misrepresentation;
        (d) engage in conduct that is prejudicial to the administration of justice[.]
the meaning of Maryland Rule 16-701(k)(1),3 enabling Bar Counsel to file the Petition

pursuant to Maryland Rules 16-751(a)(2)4 and 16-771(b).5

        On June 19, 2014, this Court issued an order instructing Respondent to show cause

why he should not be suspended immediately from the practice of law in Maryland until

further order of this Court. After receipt of the parties’ respective responses to the Show




3
    Maryland Rule 16-701(k) provides that a:

        “Serious crime” means a crime that is in at least one of the following
        categories: (1) a felony under Maryland law, (2) a crime in another state or
        under federal law that would have been a felony under Maryland law had the
        crime been committed in Maryland, and (3) a crime under federal law or the
        law of any state that is punishable by imprisonment for three years or more.

4
    Maryland Rule 16-751(a)(2) provides:

        Conviction of crime; reciprocal action. If authorized by Rule 16-771(b) or
        16-773(b), Bar Counsel may file a Petition for Disciplinary or Remedial
        Action in the Court of Appeals without prior approval of the Commission.
        Bar Counsel promptly shall notify the Commission of the filing. The
        Commission on review may direct the withdrawal of a petition that was filed
        pursuant to this subsection.
5
    Maryland Rule 16-771(b) provides that:

        Upon receiving and verifying information from any source that an attorney
        has been convicted of a serious crime, Bar Counsel may file a Petition for
        Disciplinary or Remedial Action in the Court of Appeals . . . . The petition
        shall allege the fact of the conviction and include a request that the attorney
        be suspended immediately from the practice of law. A certified copy of the
        judgment of conviction shall be attached to the petition and shall be prima
        facie evidence of the fact that the attorney was convicted of the crime
        charged.
                                               2
Cause Order, pursuant to Maryland Rule 16-771(c),6 this Court issued an order on

September 22, 2014, suspending Respondent from the practice of law in the State of

Maryland, effective immediately, pending further order of the Court.

        Respondent appealed his conviction to the Court of Special Appeals and on May

26, 2015, in an unreported opinion, the intermediate appellate court affirmed Respondent’s

conviction. Sweitzer v. State, No. 582, slip op. at 23 (Md. Ct. Spec. App. May 26, 2015).

On September 21, 2015, this Court denied Respondent’s petition for a writ of certiorari.

Sweitzer v. State, 445 Md. 7 (2015).

        On January 29, 2016, Bar Counsel filed a Motion for Further Proceedings in this

matter. On February 2, 2016, this Court transmitted the matter to the Circuit Court for

Washington County and designated the Honorable Daniel P. Dwyer (the “hearing judge”)

to conduct an evidentiary hearing and make findings of fact and conclusions of law. 7

        The hearing judge held a hearing on June 29, 2016. Respondent did not attend the

hearing. Thereafter, the hearing judge issued written findings of fact and conclusions of


6
    Maryland Rule 16-771(c) provides, in relevant part, that:

        If, after consideration of the petition and the answer to the order to show
        cause, the Court of Appeals determines that the attorney has been convicted
        of a serious crime, the Court may enter an order suspending the attorney from
        the practice of law until final disposition of the disciplinary or remedial
        action. The Court of Appeals shall vacate the order and terminate the
        suspension if the conviction is reversed or vacated at any stage of appellate
        or collateral review.

7
  Respondent had also filed a “Motion to Dismiss Petition for Disciplinary Action, in
Opposition to Petitioner’s Motion for Further Proceedings, Owing to Destruction of
Subject Matter Jurisdiction, and to Vacate Order Suspending Respondent and to Close
Case,” which this Court denied on February 22, 2016.
                                              3
law. Notwithstanding his absence from the hearing, Respondent has filed exceptions.

Those exceptions, rather than challenging the hearing judge’s findings of fact or

conclusions of law, generally attack the underlying criminal conviction, the Court of

Special Appeals’ opinion affirming the conviction, and this Court’s denial of Respondent’s

certiorari petition. Respondent also filed a “Second Motion to Terminate Petition for

Disciplinary Action, and/or to Disqualify Bar Counsel Glenn Grossman, Esq., Deputy Bar

Counsel Raymond Hein, Esq., and Assistant Bar Counsel Marianne J. Lee, Esq.,” which,

in an order filed on September 14, 2016, this Court deferred pending oral argument.

      We heard argument on November 3, 2016. Respondent did not appear at that

hearing. Bar Counsel recommended disbarment as the appropriate sanction. We issued a

per curiam order on November 4, 2016, disbarring Respondent immediately from the

practice of law in the State of Maryland. We now explain the reasons for that order,

including our decision to overrule Respondent’s exceptions and our conclusion that

Respondent violated MLRPC 8.4(b), (c), and (d). On December 2, 2016, Respondent filed

a “Motion to Reconsider and Vacate Disbarment Order, to Reinstate and to Reset Oral

Argument.” For the reasons stated in this opinion, we hereby deny that motion. We hereby

also deny Respondent’s “Second Motion to Terminate Petition for Disciplinary Action,

and/or to Disqualify Bar Counsel Glenn Grossman, Esq., Deputy Bar Counsel Raymond

Hein, Esq., and Assistant Bar Counsel Marianne J. Lee, Esq.”

                                            I

                         The Hearing Judge’s Findings of Fact



                                            4
         The hearing judge made the following findings of fact by clear and convincing

evidence. See Md. Rule 16-757(b).8 Respondent was admitted to the Maryland Bar on

December 15, 2005. On February 13, 2013, Respondent was indicted on the theft of

property of Dr. Allen Tsai of at least $10,000 but less than $100,000, which, pursuant to

Md. Code Ann., Crim. Law § 7-104 (2009, 2012 Repl. Vol.), is a felony.9

         The Honorable Dennis Sweeney, Senior Judge, presided over the bench trial in the

Circuit Court for Howard County, and, on October 7, 2013, found Respondent guilty of

felony theft. The trial court relied on the following facts in reaching that decision, as later

recounted in the Court of Special Appeals’ opinion affirming the judgment of the trial

court.

         In early 2011, Dr. Tsai hired Respondent to assist him in his claim for disability

benefits from his insurer, Penn Mutual (the “Penn Mutual Case”). Sweitzer, slip op. at 2.

Respondent agreed to the representation for a flat fee of $4,000, which Dr. Tsai paid. Id.

Dr. Tsai’s claim was premised on the medical opinion of Dr. Gerwin, who eventually

reversed his medical opinion and concluded that Dr. Tsai was not totally disabled. Id. As


8
   Worthy of note are the several exhibits in the record before us that the hearing judge
relied on when issuing the findings of fact and conclusions of law. Those exhibits include
certified copies of: the indictment filed against Respondent in the Circuit Court for Howard
County which shows that Respondent was charged with theft of at least $10,000 but less
than $100,000 in violation of Md. Code Ann., Crim. § 7-104 (2009, 2012 Repl. Vol.); the
probation/supervision order entered following the bench trial, at which Respondent was
convicted of the aforementioned crime; the commitment record that shows the entry of a
judgment against Respondent, in addition to the judgment of restitution entered against
Respondent in the amount of $57,000 to be paid to the victim; and the Court of Special
Appeals’ unreported opinion affirming the trial court’s judgment of conviction.
9
    Unless otherwise noted, all further statutory citations are to the Criminal Law Article.
                                               5
a result, Respondent urged Dr. Tsai to settle the Penn Mutual case and pursue a possible

claim against Dr. Gerwin. Id.

       Meanwhile, Nu Image, a film company, filed a copyright claim against Dr. Tsai,

alleging that he illegally downloaded movies from the internet (the “Nu Image Case”). Id.

Respondent also represented Dr. Tsai in that matter for a flat fee of $1,000, which Dr. Tsai

paid. Id. at 2-3. When Respondent informed Dr. Tsai that Nu Image indicated its

willingness to settle the case for $2,000, Dr. Tsai sent Respondent $2,000 to settle the case.

Id. at 3. Respondent did not settle the case, nor did he return the $2,000 to Dr. Tsai. Id.

at 7. Dr. Tsai employed another attorney to settle the Nu Image Case but was unable to

recover his $2,000 from Respondent. Id.

       In early 2012, Respondent informed Dr. Tsai that Penn Mutual would settle its case

for $40,000-$50,000. Id. at 3. Eventually, Dr. Tsai agreed to settle for $54,000, and the

settlement agreement was executed on May 21, 2012. Id. Per the terms of the settlement

agreement, Penn Mutual sent Respondent the settlement funds. Id. The disbursement sheet

Respondent sent to Dr. Tsai indicated that Dr. Tsai was to receive $54,881.93. Id. Over

the following months, Dr. Tsai made “repeated attempts to get his settlement proceeds”

from the Penn Mutual Case. Id. During that time, Respondent exhibited a “collection of

excuses and [a] litany of impediments that allegedly prevented him from delivering Dr.

Tsai’s funds.” Id. Respondent never paid Dr. Tsai the $54,881.93 in settlement proceeds

from the Penn Mutual Case. Id. at 4-7.

       On April 28, 2014, the trial court, having found Respondent guilty of felony theft

of property of at least $10,000 but less than $100,000, sentenced him to five years of

                                              6
incarceration, with all but one year suspended, to be followed by two years of supervised

probation. The court ordered Respondent to pay restitution to Dr. Tsai in the amount of

$57,000.

      The hearing judge, relying upon Maryland Rule 16-771(g), found that Respondent’s

conviction of felony theft, affirmed by the Court of Special Appeals, supplied “conclusive

evidence of his guilt of that crime.” Maryland Rule 16-771(g) provides:

      Conclusive effect of final conviction of crime. In any proceeding under
      this Chapter, a final judgment of any court of record convicting an attorney
      of a crime, whether the conviction resulted from a plea of guilty, nolo
      contendere, or a verdict after trial, is conclusive evidence of the guilt of the
      attorney of that crime. As used in this Rule, “final judgment” means a
      judgment as to which all rights to direct appellate review have been
      exhausted. The introduction of the judgment does not preclude the
      Commission or Bar Counsel from introducing additional evidence or the
      attorney from introducing evidence or otherwise showing cause why no
      discipline should be imposed.[10]

                        The Hearing Judge’s Conclusions of Law

      The hearing judge concluded that Respondent’s theft conviction, coupled with the

facts pertinent to that crime as discussed in the Court of Special Appeals’ opinion,

established Respondent’s violations of MLRPC 8.4(b), (c), and (d). The hearing judge

concluded that Respondent violated MLRPC 8.4(b) because “it is beyond question” that



10
     The hearing judge also noted that, during the course of this proceeding, Respondent
filed two motions to dismiss in the Circuit Court for Washington County. The first motion,
titled “Second Motion to Dismiss for Destruction of Subject Matter Jurisdiction or,
Alternatively, to Stay Proceedings and Disqualify Bar Counsel” was denied in an order
dated April 14, 2016. The second motion, titled “Third Motion to Dismiss for Lack of
Subject Matter Jurisdiction, Motion in Limine to Preclude Admission of Evidence, to
Disqualify Deputy Bar Counsel Mr. Hein, to Recuse the Honorable Daniel Dwyer and to
Strike Hearing in its Entirety,” was denied in an order dated June 29, 2016.
                                             7
the act of theft constitutes a criminal act reflecting on Respondent’s honesty,

trustworthiness, or fitness to practice law. The hearing judge quoted a portion of the Court

of Special Appeals’ rejection of Respondent’s claim that the conviction was not supported

by legally sufficient evidence: “[A] rational finder of fact could find, beyond a reasonable

doubt, that Sweitzer willfully or knowingly exerted unauthorized control over [his client]

Dr. Tsai’s property (specifically, the Penn Mutual settlement and the funds to settle with

Nu Image) and that he intended to deprive Dr. Tsai of that property.” Sweitzer, slip op. at

10-11. The hearing judge concluded that Respondent violated MLRPC 8.4(c) because, as

the Court of Special Appeals explained, there was “copious evidence that Sweitzer was

lying to his client, stalling for time, and exploiting his client’s friendship and sympathy,”

and Respondent “intended to deprive his client of the property.” Sweitzer, slip op. at 12.

Finally, the hearing judge concluded that Respondent violated MLRPC 8.4(d) because a

criminal conviction stemming from theft of client funds negatively impacts the image of

the legal profession.

       The hearing judge noted in his conclusion that, despite the opportunity for

Respondent to introduce additional evidence in his disciplinary proceeding, Respondent

“failed to avail himself of that opportunity by failing to appear at the June 29, 2016

hearing.”11 Accordingly, no evidence has been presented that would mitigate Respondent’s

misconduct.



11
   The hearing judge determined, in his findings of fact, that Respondent had actual
knowledge of the date and time of the hearing, evidenced by Respondent’s request to
“STRIKE the hearing scheduled on June 29, 2016.”
                                             8
                                              II

                                     Standard of Review

       “In attorney discipline proceedings, this Court has original and complete

jurisdiction.” Attorney Grievance Comm’n v. Page, 430 Md. 602, 626 (2013). If no

exceptions to the hearing judge’s findings of fact are filed, this Court may treat the facts as

conclusively established. Attorney Grievance Comm’n v. Kwarteng, 411 Md. 652, 659-60

(2009). If exceptions to the hearing judge’s findings of fact are filed, we will not overrule

the findings unless we are persuaded that they are clearly erroneous. Attorney Grievance

Comm’n v. Mahone, 435 Md. 84, 104 (2013). This Court conducts a de novo review of the

hearing judge’s conclusions of law. Attorney Grievance Comm’n v. Garcia, 410 Md. 507,

515 (2009). Accordingly, this Court must determine, based on a “clear and convincing”

standard of proof, whether sufficient evidence existed in the record to support the hearing

judge’s conclusions of law. Attorney Grievance Comm’n v. Tanko, 427 Md. 15, 27 (2012).

                                              III

                                  Respondent’s Exceptions

       Bar Counsel did not file any exceptions to the hearing judge’s findings of fact and

conclusions of law. Respondent has filed numerous exceptions, but does not specifically

refer to any of the hearing judge’s findings of fact or conclusions of law. Instead,

Respondent argues generally that the hearing judge’s findings of fact and conclusions of

law were flawed from the outset because Judge Sweeney, who presided at the criminal

trial, lacked subject matter jurisdiction over the instant case, rendering the conviction “void

ab initio.” Respondent argues that the criminal trial was “nothing but an elaborate hoax:

                                              9
an unauthorized attorney disciplinary proceeding, couched forcibly and impermissibly

within the context of a criminal trial, this Court having never conferred subject matter

jurisdiction on the trial court to make any foray whatsoever into fact-finding in attorney-

client matters.”

       Respondent further argues that the appellate process “appears to have been rigged,”

evidently viewing this Court’s issuance of the Order of Suspension in the present

disciplinary proceeding as “temporally-coordinated” with the Court of Special Appeals’

opinion affirming the underlying conviction. Respondent also argues that this Court

“abusively denied” the petition for writ of certiorari. In a similar vein, Respondent charges

the hearing judge in this disciplinary matter with having “failed to even address the subject

matter jurisdictional issue.”    Respondent asserts that there was an impermissible

“blending” of his criminal trial and attorney grievance matter. Respondent’s arguments on

this point include conflict of interest allegations. According to Respondent, the entire

criminal trial constituted a conspiracy between the prosecution and the judiciary.

Respondent also asserts that, because his motions to vacate both the criminal conviction

and Bar Counsel’s petition for disciplinary action went largely unopposed by the State and

Bar Counsel, this Court should have granted the motions in Respondent’s favor. Finally,

Respondent asserts that he “earned the fee in question in the underlying attorney/client

controversy under the prevailing ABA standard, and neither the State nor Bar Counsel has

proven otherwise, even under a clear and convincing evidentiary standard.”

       We shall treat Respondent’s arguments as “exceptions” and overrule each of them.

Contrary to Respondent’s various arguments, there was no impermissible “blending” of

                                             10
the criminal and disciplinary matters.   Maryland Rule 16-771(b) provides, in pertinent

part: “Upon receiving and verifying information from any source that an attorney has been

convicted of a serious crime, Bar Counsel may file a Petition for Disciplinary or Remedial

Action in the Court of Appeals.” Maryland Rule 16-751(a)(2) further provides: “If

authorized by Rule 16-771(b) . . . , Bar Counsel may file a Petition for Disciplinary or

Remedial Action in the Court of Appeals without prior approval of the Commission.” The

record shows that Bar Counsel complied with those provisions. Upon receipt of proof of

the conviction, and following a show cause order, this Court may suspend the attorney

pending a final disposition of the disciplinary or remedial action. Md. Rule 16-771(c).

This Court’s issuance of the Order of Suspension on September 22, 2014, complied with

those procedures.12

       We overrule as well Respondent’s exception that the hearing judge’s findings of

fact and conclusions of law were flawed at the outset because the hearing judge’s factual

findings and legal conclusions rested on facts that underlay the verdict of Judge Sweeney,

who had found Respondent guilty of theft of funds belonging to Dr. Tsai. In Respondent’s

view, Judge Sweeney did not have subject matter jurisdiction over Respondent’s

attorney/client relationship with Dr. Tsai. Respondent does not seem to be arguing that

Judge Sweeney did not possess the subject matter jurisdiction to hear and decide the charge



12
    Maryland Rule 16-771(c) further provides that this Court “shall vacate the order and
terminate the suspension if the conviction is reversed or vacated at any stage of appellate
or collateral review.” The record before us reflects that Respondent’s theft conviction has
not been vacated or reversed, and Respondent has given us no indication that either has
occurred.
                                            11
of felony theft, for such jurisdiction no doubt resides in the judges of Maryland’s circuit

courts. See Md. Code Ann., Cts. & Jud. Proc. § 1-501 (1993, 2013 Repl. Vol.). Rather,

Respondent seems to argue that Judge Sweeney had no jurisdiction to decide facts that are

within the purview of the attorney grievance process and, once Judge Sweeney wrongly

decided the existence of such facts, the hearing judge could not rely upon the conviction as

conclusive evidence of Respondent’s having violated one or more rules of professional

conduct. That argument is unfounded.

       Facts that give rise to an attorney’s having been adjudicated guilty of a crime

likewise can establish the attorney’s having violated one or more of the rules of

professional conduct. That is particularly so when the victim of the attorney’s crime is or

was the attorney’s client. Maryland Rules 16-751 and 16-771 recognize and provide for

the Commission and Bar Counsel’s response to that situation. In the present case, those

rules came into play once Respondent was convicted of felony theft. Thereafter, his

conviction was affirmed by the Court of Special Appeals, and this Court denied certiorari

review.13 At that point, the hearing judge was entitled to rely upon the final judgment of

conviction as “conclusive evidence” of Respondent’s guilt of theft from his client, Dr. Tsai.

Md. Rule 16-771(g).




13
    The record does not reflect whether, following our denial of the petition for writ of
certiorari, Respondent sought further review of his conviction in the Supreme Court of the
United States, and our research does not disclose any such filing. Respondent’s theft
conviction is, without doubt, a final judgment. See Md. Rule 16-771(g) (providing that a
“final judgment” is a “judgment as to which all rights to direct appellate review have been
exhausted”).
                                             12
       To the extent that Respondent’s exceptions can also be understood to be an attack

upon the merits of the underlying conviction, we overrule those exceptions as well.

Attorney Grievance Comm’n v. Tayback, 378 Md. 578, 590 (2003) (“[T]he integrity of a

criminal conviction ‘cannot be attacked in a disciplinary proceeding by invoking this Court

to reweigh or to re-evaluate the respondent’s guilt or innocence.’”) (quoting Bar Ass’n of

Balt. City v. Siegel, 275 Md. 521, 527 (1975)). See also Attorney Grievance Comm’n v.

Wingerter, 400 Md. 214, 230 n.11 (2007) (concluding that, although an attorney convicted

of a crime may offer evidence that a sanction should not be imposed in an attorney

grievance proceeding, “[t]hat does not give license, however, to a respondent to prove that

his conviction was not justified and, on that basis, to argue for no sanction”).14

                                             IV

                                    The Rule Violations

       We turn now to consider whether we agree with the hearing judge’s conclusion that

Respondent violated MLRPC 8.4(b), (c), and (d). We have examined the record and, in our

independent review of it, agree with the hearing judge that Respondent violated each of

those rules.

                                      MLRPC 8.4(b)

       MLRPC 8.4(b) provides that “[i]t is professional misconduct for a lawyer to . . .

commit a criminal act that reflects adversely on the lawyer’s honesty, trustworthiness or


14
    In any event, a criminal conviction is not necessary for a violation of the MLRPC.
Attorney Grievance Comm’n v. Smith, 405 Md. 107, 126 (2008) (“Regardless of whether
respondent’s conduct was successfully prosecuted criminally does not derogate the fact
that the violation occurred.”).
                                             13
fitness as a lawyer in other respects.” The hearing judge reasoned that Respondent’s theft

of monies belonging to his client, Dr. Tsai, constitutes a criminal act within the purview of

MLRPC 8.4(b). We agree.

       Respondent’s conviction for theft of at least $10,000 but less than $100,000 in

violation of § 7-104 is a felony and therefore constitutes a “serious crime” under Maryland

Rule 16-701(k) warranting reciprocal discipline before this Court. § 7-104(g)(1)(ii); see

Attorney Grievance Comm’n v. Eckel, 443 Md. 75, 88 (2015) (concluding that a conviction

of a “serious crime” within the meaning of Maryland Rule 16-701(k) is a MLRPC 8.4(b)

violation). This Court has routinely held that violations of MLRPC 8.4(b) follow criminal

convictions. See, e.g., Eckel, 443 Md. at 88-89 (holding that the respondent violated

MLRPC 8.4(b) following convictions of assault and related offenses); Attorney Grievance

Comm’n v. Nusbaum, 436 Md. 609, 614-15 (2014) (concluding that the respondent violated

MLRPC 8.4(b) following a conviction for illegal combination and conspiracy); Attorney

Grievance Comm’n v. Black, 362 Md. 574, 579 (2001) (holding that the respondent

violated MLRPC 8.4(b) following a conviction for possession of cocaine). A violation is

especially warranted here, where the theft involved client funds, compelling the conclusion

that Respondent’s conviction reflects poorly on his honesty and trustworthiness as a

lawyer. See Attorney Grievance Comm’n v. Jarosinski, 411 Md. 432, 453 (2009). Clear

and convincing evidence supports the hearing judge’s conclusion that Respondent violated

MLRPC 8.4(b).

                                      MLRPC 8.4(c)



                                             14
      MLRPC 8.4(c) provides that “it is professional misconduct for a lawyer to . . .

engage in conduct involving dishonesty, fraud, deceit or misrepresentation.” The hearing

judge emphasized the evidence supporting Respondent’s intent to deprive his client of the

funds. As summarized by the Court of Special Appeals in its opinion and restated by the

hearing judge, there was “copious evidence” of Respondent’s lies and misrepresentations

regarding the funds in question. See Sweitzer, slip op. at 12. It necessarily follows that

Respondent violated MLRPC 8.4(c). Attorney Grievance Comm’n v. Hamilton, 444 Md.
163, 193 (2015) (“We have held consistently an attorney’s intentional misappropriation of

client funds violates MLRPC 8.4(c).”); see also Attorney Grievance Comm’n v. Gisriel,

409 Md. 331, 358 (2009) (concluding that the respondent violated MLRPC 8.4(c) by

keeping client funds without consent).        Clear and convincing evidence supports

Respondent’s violation of MLRPC 8.4(c).

                                     MLRPC 8.4(d)

      MLRPC 8.4(d) provides that “it is professional misconduct for a lawyer to . . .

engage in conduct that is prejudicial to the administration of justice.” The hearing judge

concluded that the felony theft of client funds negatively impairs the public confidence in

the legal profession. We agree with the hearing judge. “Conduct which is likely to impair

public confidence in the profession, impact the image of the legal profession and engender

disrespect for the court is conduct prejudicial to the administration of justice” and falls

within the purview of MLRPC 8.4(d). Attorney Grievance Comm’n v. Brigerman, 441 Md.
23, 40 (2014) (citation omitted).    Theft or misappropriation of client funds clearly

constitutes such conduct, especially when coupled with the deceitful behavior Respondent

                                            15
exhibited in accomplishing the theft. See, e.g., Attorney Grievance Comm’n v. Hodes, 441
Md. 136, 204-05 (2014) (concluding that the respondent violated MLRPC 8.4(d) by

misappropriating client trust funds and, thereafter, falsely informing Bar Counsel that he

had executed a guaranty in exchange for the funds); Attorney Grievance Comm’n v.

Carithers, 421 Md. 28, 56 (2011) (“The intentional misappropriation of client funds is

conduct which erodes public confidence in the legal profession, and such conduct also

violates[Rule] 8.4(d).”); Gisriel, 409 Md. at 383-84. Respondent’s conduct casts doubt on

a client’s ability to trust that his or her attorney will take the proper steps as a fiduciary to

safeguard and return client funds. See Gisriel, 409 Md. at 384 (concluding that an

attorney’s self-dealing involving misappropriation of client funds “undermines public

confidence that an attorney will maintain entrusted funds as a fiduciary and as required by

law”). Clear and convincing evidence establishes that Respondent violated MLRPC 8.4(d)

by engaging in conduct that was prejudicial to the administration of justice.

                                               V

       We turn now to the appropriate sanction for Respondent’s misconduct. “The

appropriate sanction depends on the facts and circumstances of the case before us.”

Attorney Grievance Comm’n v. Levin, 438 Md. 211, 228 (2014). Bar Counsel recommends

disbarment. In making that recommendation, Bar Counsel notes that Respondent did not

appear before the hearing judge, nor this Court, for oral arguments, and has not offered any

mitigating evidence. Bar Counsel argues that, even absent a criminal conviction for

Respondent’s actions, disbarment would still be appropriate in the present case, as



                                               16
disbarment ordinarily follows from “an act infected with [such] deceit and dishonesty.”

See Attorney Grievance Comm’n v. Prichard, 386 Md. 238, 248 (2005).

       We agree with Bar Counsel’s recommendation. When an attorney “engage[s] in

dishonest and deceitful conduct for personal gain,” this Court, absent compelling

circumstances, ordinarily will impose the sanction of disbarment. Levin, 438 Md. at 231-

32; see also Nusbaum, 436 Md. at 616-17 (concluding that, unlike violations involving

competence or diligence, intentionally dishonest conduct such as misappropriation of client

funds is “closely entwined with the most important matters of basic character” and is

“beyond excuse,” warranting disbarment) (citation omitted); Attorney Grievance Comm’n

v. Vanderlinde, 364 Md. 376, 418 (2001) (“Disbarment ordinarily should be the sanction

for intentional dishonest conduct.”).

       In the present case, Respondent exhibited intentionally dishonest behavior in

committing theft against his client. Indeed, Respondent was convicted of felony theft of

his client’s funds, an act that was perpetuated by Respondent’s falsehoods and

misrepresentations made to his client. Despite having the opportunity to do so, Respondent

did not present to the hearing judge any facts or circumstances that arguably would

mitigate his conduct, let alone did he offer to the hearing judge or, for that matter, this

Court, compelling circumstances that would lead us to impose a lesser sanction.

Respondent’s misconduct is deserving of the ultimate sanction.

       For the reasons set forth in this opinion, we issued a per curiam order disbarring

Respondent on November 4, 2016.



                                            17